No. 04-99-00697-CV
IN RE CONNELL-BARRON, INC. and JC-EB, Ltd. 
Original Proceeding(1)
PER CURIAM
Sitting:	 Alma L. López, Justice
	 Paul W. Green, Justice
	Sarah B. Duncan,  Justice
Delivered and Filed:   November 24, 1999
PETITION FOR WRIT OF MANDAMUS DISMISSED; FIRST AMENDED MOTION FOR
EMERGENCY RELIEF DENIED AS MOOT
	Relators and the real parties in interest have filed an agreed motion to dismiss this mandamus
proceeding with prejudice. We grant the motion. Relators' first amended motion for emergency relief
is denied as moot.
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
							PER CURIAM
Do not publish

1. This proceeding arises out Cause No. 98-CI-07053, styled Harry Zwick and Sandra R. Zwick v. Connell-Barron, Inc., d/b/a Prestige Homes and JC-EB, Ltd., pending in the 150th Judicial District Court, Bexar County, Texas,
the Honorable Janet P. Littlejohn presiding. However, the challenged orders were signed by the Honorable Charles
Barrow, sitting by appointment, and the Honorable John D. Gabriel, Jr.